Citation Nr: 0801967	
Decision Date: 01/17/08    Archive Date: 01/29/08

DOCKET NO.  06-34 563	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to an increased disability rating for 
residuals of a low back injury with chronic lumbosacral 
strain and disc space narrowing at L4-5, including thoracic 
pain, currently evaluated as 40 percent disabling.

2.  Entitlement to service connection for lower extremity 
weakness, including as secondary to service-connected 
residuals of a low back injury.

3.  Entitlement to service connection for bowel and bladder 
incontinence, including as secondary to service-connected 
residuals of a low back injury.

4.  Entitlement to special monthly compensation on the basis 
of aid and attendance or housebound status.  



REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.


WITNESSES AT HEARING ON APPEAL

The appellant and his wife


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky


INTRODUCTION

The veteran had active service from October 1983 to April 
1989, as well as unconfirmed service from November 1978 to 
October 1983.
 
This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a March 2006 rating decision of the Department 
of Veterans Affairs (VA), Regional Office (RO) in Columbia, 
South Carolina, which, in pertinent part, denied the 
veteran's claim for an increased rating for his low back 
disability and his claim for special monthly compensation on 
the basis of aid and attendance or housebound status, as well 
as denied the veteran's claims of entitlement to service 
connection for a disability of the lower extremities and 
bowel and bladder incontinence.

Unfortunately, however, further development of the evidence 
is required before the Board can adjudicate the veteran's 
pending claim for an increased disability evaluation and his 
claims of entitlement to service connection.  So, 
regrettably, these claims are being remanded to the RO via 
the Appeals Management Center (AMC).  VA will notify him if 
further action is required on his part.

In addition, at his August 2007 Travel Board hearing before 
the undersigned Veterans Law Judge (VLJ), the veteran also 
raised a claim of entitlement to service connection for 
erectile dysfunction, including as secondary to his service-
connected residuals of a low back injury with chronic 
lumbosacral strain and disc space narrowing at L4-5.  
However, it has not been adjudicated by the RO, nor developed 
for appellate consideration.  As such, it is referred to the 
RO for appropriate action.


FINDING OF FACT

On August 9, 2007, prior to the promulgation of a decision in 
the appeal, the Board received notification from the 
appellant that a withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) 
(West 2002); 38 C.F.R. §§ 20.202, 20.204 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202 (2007).  Withdrawal may be 
made by the appellant or by his or her authorized 
representative.  38 C.F.R. § 20.204 (2007).  At the outset of 
his August 9, 2007, personal hearing the appellant indicated 
that he wished to withdraw his appeal of the issue of 
entitlement to special monthly compensation on the basis of 
aid and attendance or housebound status.  Hence, there remain 
no allegations of errors of fact or law for appellate 
consideration.  Accordingly, the Board does not have 
jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal of the issue of entitlement to special monthly 
compensation on the basis of aid and attendance or housebound 
status is dismissed.


REMAND

According to the veteran's testimony at his August 2007 
hearing, he receives VA treatment for his low back 
disability, weakness of the lower extremities, and bladder 
and bowel incontinence at least every 3 to 6 months.  
(Transcript at page 4.)  However, the veteran's claims file 
does not contain all of his treatment records related to his 
residuals of a low back injury subsequent to January 2006.  
In this regard, the Board points out that a June 2006 VA 
treatment record and an October 2006 VA medical record have 
been associated with his claims file, but that additional 
records from 2006 and 2007 have not been associated with his 
claims file.  These records may contain important medical 
evidence or confirmation of the veteran's assertions.  

VA must make a "reasonable effort" to obtain these and 
other relevant records.  If the RO did make a reasonable 
effort to obtain all of the veteran's VA medical treatment 
records, but they were unavailable, there is no specific 
indication in the file that these records do not exist or 
that further attempts to obtain them would be futile.  
See 38 U.S.C.A. § 5103A(b) (West 2005).  As VA has a duty to 
request all available and relevant records from Federal 
agencies, including VA medical records, another search must 
be made for any additional VA medical records that might be 
available for consideration in this appeal.  See 
38 C.F.R. § 3.159(c)(2), (c)(3) (2007).  See also Bell v. 
Derwinski, 2 Vet. App. 611 (1992).

Additionally, while the Board realizes the veteran underwent 
a VA examination in January 2006 concerning his low back 
injury with chronic lumbosacral strain and disc space 
narrowing at L4-5, the report of that evaluation does not 
provide the objective clinical findings necessary to properly 
evaluate the current severity of this condition under the 
Rating Schedule.  See 38 C.F.R. §§ 4.1-4.14, 4.71a, 
Diagnostic Codes 5235-5243 (2007).  To effectively evaluate 
his low back injury with chronic lumbosacral strain and disc 
space narrowing at L4-5, a more recent objective 
characterization of this disorder and its associated 
symptomatology is required.  In particular, the Board notes 
that the veteran has been diagnosed with lumbar spondylosis, 
facet arthropathy, and disc bulge with possible nerve root 
contact, but that the VA examiner failed to address the 
significance and manifestations, if any, of these diagnoses.  
Therefore, it is unclear from the medical evidence of record 
whether, as the veteran and his representative allege, 
the veteran's service-connected low back injury with chronic 
lumbosacral strain and disc space narrowing at L4-5 is worse 
now than it was during the previous evaluation.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994) (where the 
veteran is appealing the rating for an already established 
service-connected condition, his present level of disability 
is of primary concern).  See  Caffrey v. Brown, 6 Vet. App. 
377, 381 (1994); see, too, Allday v. Brown, 7 Vet. App. 517, 
526 (1995).

So the veteran should be afforded another VA evaluation to 
better delineate the current severity, symptomatology, and 
manifestations of his residuals of a low back injury with 
chronic lumbosacral strain and disc space narrowing at L4-5.  
See 38 U.S.C.A. § 5103A(d)(1); 38 C.F.R. § 3.159(c)(4) (VA 
has an affirmative duty to obtain an examination of the 
claimant at Department health-care facilities if the evidence 
of record does not contain adequate evidence to decide a 
claim).  

In addition, in January 2007, the veteran submitted treatment 
records from the Charleston, South Carolina VA Medical Center 
(VAMC) regarding his low back disability.  At that time, he 
did not waive his right to have this additional evidence 
initially considered by the RO (AMC).  Therefore, the RO 
(AMC) must first consider this additional evidence and issue 
another SSOC, as appropriate.  See 38 C.F.R. §§ 19.31.  
See also 38 C.F.R. § 20.1304(c) (any pertinent evidence 
submitted by the appellant or his representative must be 
referred to the agency of original jurisdiction for initial 
review, unless this procedural right is waived by the 
appellant or his representative, or unless the Board 
determines the benefit sought can be allowed on appeal 
without such a referral).

Accordingly, the claim is remanded to the RO (via the AMC) 
for the following development and consideration:

1.  Obtain complete records of the 
veteran's treatment at the VA Medical 
Center in Charleston, South Carolina from 
January 2006 to the present.  If these 
records are unavailable, simply do not 
exist, or further attempts to obtain them 
would be futile, document this in the 
claims file.  See 38 U.S.C.A. § 5103A(b).  

2.  Schedule the veteran for VA 
orthopedic and neurological examinations 
in order to assess the current severity 
of the veteran's residuals of a low back 
injury with chronic lumbosacral strain 
and disc space narrowing at L4-5, 
including thoracic pain.  All necessary 
testing should be done, including X-ray 
examination and range of motion findings 
in degrees, and the examiner should 
review the results of any testing prior 
to completion of the examination report.  
To facilitate making this determination, 
the examiner must review all relevant 
evidence in the veteran's claims file, 
including a copy of this remand. 

The examiner should express an opinion as 
to whether pain significantly limits 
functional ability during flare-ups or 
when the spine is used repeatedly over a 
period of time.  The examiner should also 
determine whether there is weakened 
movement, premature/excess fatigability, 
or incoordination. If feasible, these 
determinations should be expressed in 
terms of the degree of additional range 
of motion loss due to such factors.  If 
no opinion can be rendered, an 
explanation should be set forth.  

Please provide a copy of the radiology 
report confirming X-ray findings of 
arthritis and discuss the nature and 
extent of such.  The examiner also should 
indicate whether the veteran has 
neuropathy or radiculopathy involving the 
lower extremities.  The examiner should 
also note as medical history whether 
there are incapacitating episodes 
requiring bed rest as prescribed by a 
physician, and if so, how often and for 
how long.  

The examiner should, if possible, 
indicate what specific symptoms are 
attributable to the service-connected 
residuals of a low back injury with 
chronic lumbosacral strain and disc 
space narrowing at L4-5, including 
thoracic pain, as opposed to symptoms 
referable to any other service-connected 
or nonservice-connected disabilities 
(whether mental and/or physical).  If it 
is not possible or feasible to make this 
differentiation, please expressly 
indicate this and explain why this 
cannot be done.  Any indications that 
the veteran's complaints or other 
symptomatology are not in accord with 
the objective findings on examination 
should be directly addressed and 
discussed in the examination report.  

3.  Thereafter, the RO should consider 
all additional evidence received since 
the most recent supplemental statement of 
the case in November 2006, and 
readjudicate the claims on appeal.  If 
any benefit sought remains denied, the RO 
should issue a supplemental statement of 
the case and afford the appropriate 
opportunity to respond.  Thereafter, the 
case should be returned to the Board, as 
warranted.

The purpose of this remand is to further develop the record, 
and the Board does not intimate any opinion as to the merits 
of the case, either favorable or unfavorable, at this time.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



		
MICHAEL A. HERMAN
	Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


